       Case 20-20054       Doc 6       Filed 01/22/20 Entered 01/22/20 08:38:46         Desc     Page 1
                                                     of 2




  Lon A. Jenkins (4060)
  Tami Gadd (12517)
  MaryAnn Bride (13146)
  Katherine T. Kang (14457)
  OFFICE OF THE CHAPTER 13 TRUSTEE
  405 South Main Street, Suite 600
  Salt Lake City, Utah 84111
  Telephone: (801) 596-2884
  Facsimile: (801) 596-2898
  Email: utahtrusteemail@ch13ut.org


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

  IN RE:                                                CASE NO: 20-20054
  THOMAS ALLAN MCEWAN
                                                        Chapter 13

                        Debtor                          Hon. JOEL T. MARKER


                                       TRUSTEE'S MOTION TO DISMISS

         The Standing Chapter 13 Trustee in this case, recommends that the above referenced case be
  dismissed for the Debtors' failure to comply with the following statutory requirements, Federal Rule of
  Bankruptcy Procedure, and/or Local Rules:




         1. The Debtor failed to timely file the Creditor Matrix disclosing the name, address and zip code of
  each party-in-interest as required by 521(a)(1)(A) and Local Rule 1007-1. Consequently, creditors did not
  receive notice of the 341 meeting.

                THEREFORE, based on the foregoing, the Trustee moves the Court for the entry of an Order

dismissing this case under 11 U.S.C. § 1307. If an objection is not filed by February 18, 2020 and served upon
         Case 20-20054          Doc 6   Filed 01/22/20 Entered 01/22/20 08:38:46                Desc      Page 2
                                                      of 2




the Trustee, the clerk must enter an order dismissing the case. Unless the Court orders otherwise, any

objection to the Trustee’s Motion to Dismiss will be heard at the confirmation hearing. No additional notice is

required for such hearing.
Dated: 1/22/2020                                                    LAJ /S/
                                                                    LON A. JENKINS
                                                                    CHAPTER 13 TRUSTEE


                                           CERTIFICATE OF MAILING

       The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss
   was served upon all persons entitled to receive notice in this case via ECF Notification or by U.S. Mail to the
   following parties on January 22, 2020:

     THOMAS ALLAN MCEWAN, 4452 SOUTH RENARDO PLACE, WEST VALLEY CITY, UT 84119



     DAVID L. FISHER, ECF Notification

                                                          /s/ Chelsea Anderson




  Trustee's Motion to Dismiss
  Case No. 20-20054
  Page Number 2
